DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-32 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (CN 101895846A), as disclosed in the IDS.

As to claim 15, ZTE teaches a system, comprising: a storage device to store a set of instructions; and a processor, communicatively coupled to the storage device (ZTE, Pg 3  Para 2-3, a short message retry control device), to execute the set of instructions to: 
determine, based on a retry strategy included in a retry proxy component (ZTE, Pg 3 Col 1 Para 7-9, a retry strategy is included in a retry strategy module), whether a retry is allowed for a target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, determine if the result of sending the short message (target operation) has failed and a retry strategy allows) ; 
in response to determining that the retry is allowed for the target operation, execute the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, retrying the short message); 
detect whether there is an exception associated with the execution of the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, detecting if the parameter in the retry table is met); 
in response to determining that there is the exception associated with the execution of the target operation, determine, based on the retry strategy, whether a retry is needed for the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the updated condition existing met (exception) determining to control the retry); and 
in response to determining that the retry is unneeded for the target operation, stop the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, if the updating condition is met then step 1 (short message retry) is not completed (stopped)).  

As to claim 16, ZTE teaches wherein the retry proxy component is initiated manually or is automatically triggered in response to a predetermined event component (ZTE, Pg 3 Col 1 Para 7-9, the retry strategy module is triggered automatically in the process of the device).  

As to claim 17, ZTE teaches wherein in response to determining that there is the exception associated with the execution of the target operation, to determine, based on the retry strategy, whether the retry is needed for the target operation, the processor is to: determine whether the target operation satisfies a predetermined retry condition included in the retry strategy; and determine that the retry is needed for the target operation in response to determining that the target operation does not satisfy the predetermined retry condition (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the preset updated condition not met in a statistical table (exception) determining to execute step 1).

As to claim 18, ZTE teaches wherein the processor is further to: determine, based on the retry strategy, whether the retry is allowed for the target operation in response to determining that the retry is needed for the target operation; and execute the target operation in response to determining that the retry is allowed for the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the preset updated condition not met in a statistical table (exception) and the retry strategy determining to execute step 1).  

As to claim 19, ZTE teaches wherein to determine, based on the retry strategy, whether the retry is allowed for the target operation in response to determining that the retry is needed for the target operation, the processor is to: set a predetermined sleep time in response to determining that the retry is needed for the target operation, wherein the predetermined sleep time is associated with a number count of retries that have been executed for the target operation; and determine, based on the retry strategy, whether the retry is allowed for the target operation after the predetermined sleep time has passed (ZTE, Pg 7 Step 302 and 303, the time interval of the retry is a predetermined sleep time before retry).

As to claim 20, ZTE teaches wherein the retry strategy comprises the number count of retries that have been executed for the target operation or the predetermined sleep time set for the retry for the target operation, and to determine, based on the retry strategy, whether the retry is allowed for the target operation in response to determining that the retry is needed for the target operation, the processor is to: determine whether the number count of retries that have been executed for the target operation reaches a count threshold; and determine that the retry is allowed for the target operation in response to determining that the number count of retries that have been executed for the target operation does not reach the count threshold or the predetermined sleep time does not reach the time threshold (ZTE, Pg 7 Step 302, determine if retry is allowed base on retry strategy based on the number of times of delivering a message).  

As to claim 21, ZTE teaches wherein the processor is further to: obtain at least one target operation parameter; and obtain the target operation based on the at least one target operation parameter (ZTE, Abstract Pg 3 Col 1 Para 7-9, final call result indicating failure determines the retry operation).  

As to claim 22, ZTE teaches wherein the target operation comprises at least one of accessing a database, reading or writing a file, or initiating a remote call (ZTE, Col 1 Para 10, a SMS terminal call initiation).  

As to claim 23, ZTE teaches wherein the target operation is associated with an operating function included in the retry proxy component (ZTE, Pg 3 Col 1 Para 7-9, a retry strategy is included in a retry strategy module).  

As to claim 24, ZTE teaches a method implemented on a computing device having at least one processor, at least one storage medium, and a communication platform connected to a network, the method comprising (ZTE, Pg 3  Para 2-3, a short message retry control method): 
determining, based on a retry strategy included in a retry proxy component (ZTE, Pg 3 Col 1 Para 7-9, a retry strategy is included in a retry strategy module), whether a retry is allowed for a target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, determine if the result of sending the short message (target operation) has failed and a retry strategy allows); 
in response to determining that the retry is allowed for the target operation , executing the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, retrying the short message); 
detecting whether there is an exception associated with the execution of the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, detecting if the parameter in the retry table is met); 
in response to determining that there is the exception associated with the execution of the target operation, determining, based on the retry strategy, whether a retry is needed for the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the updated condition existing met (exception) determining to control the retry); and 
in response to determining that the retry is unneeded for the target operation, stopping the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, if the updating condition is met then step 1 (short message retry) is not completed (stopped)).  

As to claim 25, ZTE teaches wherein the retry proxy component is initiated manually or is automatically triggered in response to a predetermined event (ZTE, Pg 3 Col 1 Para 7-9, the retry strategy module is triggered automatically in the process of the device).    

As to claim 26, ZTE teaches wherein in response to determining that there is the exception associated with the execution of the target operation, determining, based on the retry strategy, whether a retry is needed for the target operation includes: determining whether the target operation satisfies a predetermined retry condition included in the retry strategy; and determining that the retry is needed for the target operation in response to determining that the target operation does not satisfy the predetermined retry condition (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the preset updated condition not met in a statistical table (exception) determining to execute step 1).  

As to claim 27, ZTE teaches wherein the method further includes: determining, based on the retry strategy, whether the retry is allowed for the target operation in response to determining that the retry is needed for the target operation; and executing the target operation in response to determining that the retry is allowed for the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the preset updated condition not met in a statistical table (exception) and the retry strategy determining to execute step 1).    

As to claim 28, ZTE teaches wherein determining, based on the retry strategy, whether the retry is allowed for the target operation in response to determining that the retry is needed for the target operation includes: setting a predetermined sleep time in response to determining that the retry is needed for the target operation, wherein the predetermined sleep time is associated with a number count of retries that have been executed for the target operation; and determining, based on the retry strategy, whether the retry is allowed for the target operation after the predetermined sleep time has passed (ZTE, Pg 7 Step 302 and 303, the time interval of the retry is a predetermined sleep time before retry)..  

As to claim 29, ZTE teaches wherein the retry strategy comprises the number count of retries that have been executed for the target operation or the predetermined sleep time set for the retry for the target operation, and determining, based on the retry strategy, whether the retry is allowed for the target operation in response to determining that the retry is needed for the target operation includes: determining whether the number count of retries that have been executed for the target operation reaches a count threshold or whether the predetermined sleep time reaches a time threshold; and determining that the retry is allowed for the target operation in response to determining that the number count of retries that have been executed for the target operation does not reach the count threshold or the predetermined sleep time does not reach the time threshold (ZTE, Pg 7 Step 302, determine if retry is allowed base on retry strategy based on the number of times of delivering a message).  .  

As to claim 30, ZTE teaches wherein the method further includes: obtaining at least one target operation parameter; and obtaining the target operation based on the at least one target operation parameter (ZTE, Abstract Pg 3 Col 1 Para 7-9, final call result indicating failure determines the retry operation).    

As to claim 31, ZTE teaches wherein the target operation comprises at initiating a remote call (ZTE, Col 1 Para 10, a SMS terminal call initiation).  

As to claim 32, ZTE teaches wherein the target operation is associated with an operating function included in the retry proxy component (ZTE, Pg 3 Col 1 Para 7-9, a retry strategy is included in a retry strategy module).    

As to claim 42, ZTE teaches a non-transitory computer readable medium, comprising executable instructions that, when executed by at least one processor, direct the at least one processor to perform a method, the method  (ZTE, Pg 3  Para 2-3, a short message retry control device performing the method)comprising: 
	determining, based on a retry strategy included in a retry proxy component (ZTE, Pg 3 Col 1 Para 7-9, a retry strategy is included in a retry strategy module), whether a retry is allowed for a target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, determine if the result of sending the short message (target operation) has failed and a retry strategy allows); 
in response to determining that the retry is allowed for the target operation , executing the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, retrying the short message); 
detecting whether there is an exception associated with the execution of the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, detecting if the parameter in the retry table is met); 
in response to determining that there is the exception associated with the execution of the target operation, determining, based on the retry strategy, whether a retry is needed for the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, based on the updated condition existing met (exception) determining to control the retry); and 
in response to determining that the retry is unneeded for the target operation, stopping the target operation (ZTE, Abstract and Pg 3 Col 1 Para 3-9, if the updating condition is met then step 1 (short message retry) is not completed (stopped)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (CN 110554930 B) Entire Document 
Vergara (Patent No: 11,356,508) Col 3-8


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469